DANAHY, Judge.
We find no error in the entry of the summary judgments for appellees in this case. For the reasons set forth in Beattie v. Brotz, 391 So.2d 802 (Fla. 2d DCA 1980), we reverse the cost order in favor of appellee Evans to the extent that it taxes the costs of copies of depositions.
Pursuant to Article V, Section 3(b)(4), Florida Constitution, and Florida Rule of Appellate Procedure 9.030(a)(2)(A)(iv), we certify this decision as being in direct conflict with the decisions of the Fourth District Court of Appeal in State Farm Mutual Automobile Insurance Co. v. Sampaio, 374 So.2d 617 (Fla. 4th DCA 1979); Moore v. Caughey, 368 So.2d 109 (Fla. 4th DCA 1979); County of St. Lucie v. Browning, 358 So.2d 253 (Fla. 4th DCA 1978).
AFFIRMED but REMANDED for the entry of a new cost order which excludes the costs of copies of depositions.
GRIMES, Acting C. J., and CAMPBELL, J., concur.